Title: To John Adams from Thomas Digges, 10 November 1780
From: Digges, Thomas,Fitzpatrick, William
To: Adams, John


     
      Dr. Sir
      London 10 Nov 1780
     
     Nothing material occurring, I did not write you on the last post day. Things were then in a train for other communications and I am in hopes to add something to this letter in the Evening before I seal it, from our friend. Mr. Searles letter and some late ones from home via Nantes got to Him.
     Mr. L——ns treatment remaind with usual and unabated rigour till the 8th Instant. His Son and Mr. Manning were unexpectedly on that day allowd to pay Him another half hours visit, which the Deputy Governor permitted to be extended to one whole hour; and the same day He got an order to be permitted to walk round the Tower whenever He chose to apply to the Deputy Governor to do so. His Son and friend were watchd as before by two Warders, as He will continue to be whenever He walks out. His health and spirits are good. During the first part of His illness, and while He was very bad, He had a visit from the Lords Hillsborough and Stormont—a Jesuitical visit no doubt, and with a visible meaning to pump and get out of Him what they could. This circumstance without any particulars of the visit has got out to me, the prisoner expressing the extreem Complaisance of His ministerial visitors, particularly in the point of the cringing Complimentary offers of services from Lord H——, in which I dare answer, the Scotchman was not behind hand. I cannot account for this sudden lenity toward the prisoner in no other way (for they very lately peremptorily and rudely refusd the son a second visit to His Father) but from a Whisper going about that the Opposition meant to take up the ill treatment shewn Mr. L, and to move Parliament for a mittigation of the severity shewn him, that He be permitted parole on giving bail &c. &c. This was in agitation, and I had some conversations with particular men about it. Its getting to the ears of ministers would be enough for them to give one lenitive order to Mr. L., and the granting him to walk out for air in the Tower, might be brought in argument that He is not a Close Prisoner or rigorously treated. These wretches tho they seldom look further than their noses after great national concerns, are nevertheless clever enough at these little kind of tricks.
     We have no News but what you will see in the papers. Our grand fleet when last heard of was somewhere about Scilly. The Carola. and Wst. Inda. fleet to sail in 10 or 12 days, also one from Cork with transports to carry about 7 or 8000 men, the portion of 2000 or 2,500 of which are intended for Chas. Town, and I see no likelyhood of any others going to other parts of the Continent.
     I am with very great regard yrs
     
      W. Fitzpatrick
     
    